 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MELISSA WATERBURY,
      DOUGLAS WATERBURY, and the                NO: 4:18-CV-5079-TOR
 8    marital community comprised thereof,
                                                ORDER DISMISSING DEFENDANT
 9                               Plaintiffs,    JANE DOE HOPP

10          v.

11    CENTER FOR EXCELLENCE IN
      DERMATOLOGY, PLLC, a
12    Washington professional limited
      liability company, and ROBERT B.
13    HOPP, M.D., JANE DOE HOPP, and
      the marital community comprised
14    thereof,
                              Defendants.
15        BEFORE THE COURT is the Parties’ Agreed Motion to Dismiss Defendant

16   Jane Doe Hopp (ECF No. 14). The Court has reviewed the file and agreed motion,

17   and is fully informed.

18        ACCORDINGLY, IT IS ORDERED:

19         1. The Parties Agreed Motion to Dismiss Defendant Jane Doe Hopp (ECF

20         No. 14) is GRANTED.



     ORDER DISMISSING DEFENDANT JANE DOE HOPP ~ 1
 1         2. Pursuant to Federal Rule of Civil Procedure 41(a)(2), Jane Doe Hopp is

 2         dismissed from this action.

 3         3. The Clerk of Court shall terminate Jane Doe Hopp from the docket.

 4         The District Court Executive is directed to enter this Order and provide

 5   copies to counsel.

 6         DATED November 13, 2018.

 7

 8
                                    THOMAS O. RICE
 9                           Chief United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING DEFENDANT JANE DOE HOPP ~ 2
